Title: Thomas Jefferson to Benjamin Galloway, 2 August 1811
From: Jefferson, Thomas
To: Galloway, Benjamin


          
                   
                   
                     Monticello 
                     Aug. 2. 11.
          
			  
			 Th: Jefferson presents his compliments to mr Galloway and his thanks for the papers he inclosed. they furnish proofs of his firm perseverance in the principles of sound patriotism. retired himself to
			 scenes of tranquility and repose, he trusts with entire confidence to the vigilance of his republican fellow citizens to render harmless all designs against our happy constitution. he prays mr Galloway to be assured of his esteem & respect.
        